Exhibit 10.7

INDEMNIFICATION LETTER OF ENVIRONMENTAL POWER CORPORATION

November 9, 2006

Ziegler Capital Markets Group

One South Wacker Drive, Suite 3080

Chicago, Illinois 60606

 

  Re: $60,000,000 Gulf Coast Industrial Development Authority Environmental

     Facilities Revenue Bonds (Microgy Holdings Project) Series 2006

Ladies and Gentlemen:

Pursuant to the Bond Purchase Agreement dated as of November 7, 2006 between the
Gulf Coast Industrial Development Authority and you (the “Bond Purchase
Agreement”), Environmental Power Corporation (the “Company”) makes the
representations contained in Section 1 and agrees to the provisions contained in
Section 2 below. Capitalized terms used and not defined shall have the meanings
given to such terms in the Bond Purchase Agreement.

1. Disclosure.

As of their respective dates and at all times subsequent thereto up to and
including the Closing, the information in the Preliminary Limited Offering
Memorandum and the Final Limited Offering Memorandum relating to the Company and
Microgy, Inc. was, is and will be true and correct in all material respects, and
the Preliminary Limited Offering Memorandum and the Final Limited Offering
Memorandum did not, do not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
described above, in the light of the circumstances under which they were made,
not misleading.



--------------------------------------------------------------------------------

2. Indemnification and Contribution.

(a) The Company will indemnify and hold harmless the Underwriter and each of its
officers, directors, employees and agents against any losses, claims, damages or
liabilities to which any of them may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an allegation or
determination that registration of a security under the Securities Act should
have been made in connection with the offering of the Bonds or an indenture
should have been qualified under the Trust Indenture Act; or (ii) an untrue
statement or alleged untrue statement of a material fact in the Limited Offering
Memorandum, or any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading under the circumstances
under which they were made, and will reimburse any indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the Underwriter or any officer, director, employee or agent of the
Underwriter to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in the Limited Offering Memorandum under the
caption “UNDERWRITING.”

(b) Promptly after receipt by an indemnified party under subsection (a) above of
notice of any claim or the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
claim or commencement of the action; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to the indemnified party otherwise than under such subsection
except to the extent that any rights, remedies or defenses available to the
indemnifying party are prejudiced thereby. In case any such claim or action
shall be brought against an indemnified party and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party (such consent not to
be unreasonably withheld), be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. The indemnifying party shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the consent of the indemnifying party or if there is a final judgment for the
plaintiff in any such action, the indemnifying party will indemnify and hold
harmless any indemnified party from and against any loss or liability by reason
of such settlement or judgment. The indemnity agreement in this letter shall
survive delivery of the Bonds and shall survive any investigation made by or on
behalf of the Issuer, the Underwriter or the Company.

(c) If the indemnification provided for in this letter is unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or



--------------------------------------------------------------------------------

liabilities (or actions in respect thereof) referred to therein, then the
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company’s indirect subsidiary, Microgy Holdings, LLC, on the one hand and
the Underwriter on the other from the offering of the Bonds. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (b) above, then the indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Underwriter on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Underwriter on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company’s indirect subsidiary, Microgy
Holdings, LLC, bear to the total underwriting discount and commissions received
by the Underwriter. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or its affiliates or the Underwriter and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Underwriter agree that it would not be just and equitable if contribution
pursuant to this subsection (c) were determined by pro rata allocation or by any
other method of allocation which does not take account the equitable
considerations referred to above in this subsection (c). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(c) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (c), the
Underwriter shall not be required to contribute any amount in excess of the
amount by which the total public offering price of the Bonds exceeds the amount
of any damages which the Underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution with
respect to damages arising out of such misrepresentation from any person who was
not guilty of such fraudulent misrepresentation.

(d) The provisions of this letter shall be governed by, construed, interpreted
and the rights of the parties determined in accordance with the laws, including
equitable principles but without regard to principles of conflict of laws, of
the State of New York. The Company agrees that all actions and proceedings
arising out of this letter shall be brought in the United States District Court
in the County of New York, consents to the jurisdiction of such courts and
irrevocably waives to the fullest extent permitted by law any claim that any
such proceeding has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

3. Consent.

The Company consents to the inclusion of all references to the Company and
Microgy, Inc. in the Preliminary Limited Offering Memorandum and the Final
Limited Offering Memorandum.

 

Very truly yours, ENVIRONMENTAL POWER CORPORATION By:  

/s/ John F. O’Neill

Name:   John F. O’Neill